DETAILED ACTION
Claims 8 and 16 are currently amended.  A complete action on the merits of pending claims 8-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow US 20140046316 in view of Kasevich US 5057106.
Regarding claims 8, 9, 16, and 17, Ladtkow teaches a system (microwave ablation system 10, Figure 1) comprising: a catheter (catheter assembly 12, microwave ablation catheter 14 part of assembly 12 shown in Figure 4) having an inner tube (lumen 19b which supports microwave coaxial cable 36, Figure 3B) defining an inflow lumen therein (inner lumen can be used for fluid inflow or outflow, Par. [0094]) and an outflow lumen between the inner tube and an inner surface of the catheter (outflow lumen 19a between outer surface of lumen19b and bounded generally by outer housing 23 with sheath 18); a balloon (balloon 1515, Figures 39A-B) disposed on a distal portion of the catheter (balloon 1515 adjacent to distal radiating section of catheter 1514, where adjacent is synonymous with “touching” or “next to” and since the balloon is adjacent to the distal radiating section, it is considered located on a distal portion of the catheter, Par. [0173]) and in fluid communication with the inflow and outflow lumens (balloon in fluid communication with lumens of catheter 1514 to be expandable, Par. [0173]) the balloon configured to receive a fluid and surround a distal portion of the microwave ablation antenna when the catheter receives the microwave ablation antenna (fluids can inflate balloon B, Par. [0150]); a microwave ablation antenna (distal radiating section 42 configured to deliver microwave energy through a coaxial cable 36; cable and antenna are synonymous) insertable into the catheter for placement within the balloon (distal radiating section 1542 of catheter 1514 shown to be positioned within balloon 1515, Figures 39A-B); and a microwave generator (microwave energy source 16) in electrical communication with the microwave ablation antenna (conductors of coaxial cable 36 connect to energy source 16 through port 26b, Par. [0099]) and at least one temperature sensor (temperature sensors TS) for detecting a temperature of at least one of a fluid in the balloon or an airway wall against which a portion of the catheter is positioned (temperature sensor as claimed can be internal or external to catheter, and thus can sense internal or external temperature; TS can be along coaxial cable 36, catheter assembly 12, or distal radiating section 42 seen in Figure 5, Par. [0107]; to measure temperature of target tissue 68, Par. [0139], where balloon 1321 is expandable to contact lung wall LW, Figures 36A-B, Par. [0170]).
Ladtkow does not explicitly teach the catheter being able to selectively receive the microwave antenna or the microwave antenna selectively insertable into the catheter.
Kasevich, in an analogous device, teaches where the antenna can be selectively insertable into the catheter (Col 6 lines 24-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ladtkow to have a selectively insertable antenna as in Kasevich.  This allows for a different or more appropriate antenna to be inserted to complete a procedure (Kasevich Col 6 lines 24-34).
Regarding claim 10, Ladtkow teaches wherein upon detecting a predetermined temperature of a fluid within the balloon the microwave generator is switched off (monitoring system 3 contains known look-up tables for tissue/ablation zone temperatures, analogous to a predetermined temperature, and compares look-up values with sensed temperature, and makes adjustments to microwave energy output, Par. [0108]; specifically, the sensed temperature compares with a known ablation zone size, and when power at sensor patch 1840 reaches or surpasses calibration level, which determines ablation completeness, microcontroller17 shuts power off, Figure 45, Par. [0185]).
Regarding claim 11, Ladtkow teaches wherein upon detecting a predetermined rate of change of temperature of a fluid within the balloon the microwave generator is switched off (rate of change of temperature measured around the distal radiating section 42, Par. [0177]; similarly to claim 10, once ablation size has been reached based on power level, microcontroller17 shuts off power, Par. [0185]).
Regarding claims 12 and 18, Ladtkow teaches further comprising an algorithm (software includes algorithm, Par. [0112], in which temperature monitoring system 3 incorporates one or more components, such as software, Par. [0139]) for driving the microwave generator (temperature monitoring system 3 provides feedback to energy source 16) to achieve a desired temperature profile of a fluid in the balloon or a desired temperature profile of an airway wall against which a portion of the catheter is positioned (monitoring system 3 contains known look-up tables for tissue/ablation zone temperatures, analogous to a “temperature profile”, compares look-up values with sensed temperature, and makes adjustments to microwave energy output, Par. [0108]) to limit damage to an airway in which the catheter is placed (again, temperature profile can be internal or external as claimed; temperature sensors detect temperature of catheter or surrounding tissue during and after treatment for safety and monitoring treatment patterns, Par. [0089]).
Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow and Kasevish, as applied to claims 8 and 16 above, in further view of Benson US 20070135803.
Regarding claims 13 and 19, Ladtkow does not explicitly teach at least one electromagnetic sensor. However, Ladtkow mentions electromagnetic tracking (Par. [0006]).
Benson, in an analogous device, teaches an electromagnetic tracking subsystem 20, further comprising at least one electromagnetic sensor (electromagnetic sensors/receivers 24) secured to the catheter (integrated into the instrument, Par. [0576]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Ladtkow’s microwave ablation catheter system with Benson’s electromagnetic tracking system in order to allow for non-line-of-sight tracking of the location and orientation of surgical instrument in a patient (Benson Par. [0577]).
Regarding claims 14 and 20, Benson teaches an electromagnetic navigation system (electromagnetic tracking subsystem 20) for detecting a position of the electromagnetic sensor (tracking system 20 employs electromagnetic sensing to capture position data 37 from electromagnetic receivers 24, Par. [0576]).
Regarding claim 15, Ladtkow teaches wherein the electromagnetic navigation system permits placement of the catheter and microwave ablation antenna proximate a desired location within lungs of a patient (system 10 navigates position sensor 96 within patient lungs, Par. [0125]) such that application of energy results in severing of a nerve and denervation of tissue at the desired location (microwave energy can be transmitted to catheter 14 to treat target 68, Par. [01136]; where treatment can be ablation, and synonyms of ablate are remove, cut, resect, which all relate to severing of tissue and resulting denervation). 
Ladtkow does not explicitly teach severing of a nerve, though it can be inferred that nerve is a type of tissue and Ladtkow’s system ablates tissue, and thus ablating a nerve is anticipated. 
However, Benson teaches that cutting a nerve or implanting a blockage of nerve impulses is one of many procedures for the system (Par. [0202]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Ladtkow’s microwave ablation catheter system with Benson’s specific nerve cutting in order to prevent activation of the desired nerve during surgery and further preventing trauma during the procedure (Par. [0201-0202]).
Response to Arguments
Applicant’s arguments with respect to claims 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794